 In the Matter of W. S. GEARHART, D/B/A STANDARD CONCRETE PIPECOMPANY, EMPLOYERand O.A. JACKSON, ET AL.,'' PETITIONERandINTERNATIONAL HODCARRIERS, BUILDING AND COMMON LABORERSUNION OF AMERICA, LOCAL No. 477, UNIONCase No. 13-RD-45.-Decided January 17,1950DECISIONANDORDERUpon a petition duly filed, a hearing was held before John P. vonRohr, hearing officer.The hearing officer's rulings made at the hear-ing are free from prejudicial error and are hereby affirmed.Pursuant to the provisions of Section 3 (b) of the National LaborRelations Act, the Board has delegated its powers in connection withthis case to a three-member panel [Chairman Herzog and MembersHouston and Murdock].Upon the entire record in this case, the Board finds:1.The Employer, an individual, is engaged in the manufacture andsale of concrete pipe and block in Springfield, Illinois, its only placeof business.During 1948 the Employer purchased raw materials,such as cement, steel mesh, and fly ash, in the amount of $31,612.37.Of this sum, fly ash valued at $1,257.45 and steel bars valued at $307.67were shipped directly to the Employer from outside the State of Illi-nois.The balance of the raw materials were purchased locally.TheEmployer's total sales during this same period amounted to $164,732.42all of which were made in the State of Illinois.Of these sales, fin-ished products valued at $25,865.46 were sold for State highway con.struction, $245.70 worth were sold to railroads, $6,992.60 worth wereused in constructing commercial airports, and $180.24 worth werepurchased by the Federal government.The Employer and the Petitioner contend that the Employer is en-gaged in a business affecting interstate commerce.The Union con-tends that the operations of the Employer do not affect commerce.1The name of the Petitioner appears as amended at the hearing.88 NLRB No. 43.882191-51-12163 164DECISIONS OF NATIONALLABOR RELATIONS BOARDWhile the operations of the Employer are not wholly unrelated tocommerce they are essentially local in character and we are of the.opinion that it will not effectuate the policies of the Act to assert juris-diction in this case.2Accordingly, we shall dismiss the petition.ORDERUpon the foregoing findings of fact and the entire record in thiscase, the National Labor Relations Board hereby orders that the peti-tion filed in the instant matter be, and it hereby is, dismissed.2Tampa Sand&Material Company,Inc.,78 NLRB 629;The Southern Company,82NLRB 1888.